 Case:18-02044-EAG11 Doc#:203 Filed:08/02/21 Entered:08/02/21 15:46:12    Desc: Main
                            Document Page 1 of 1


 1                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                  CASE NO. 18-02044-EAG11
 4   ENRIQUE RODRIGUEZ NARVAEZ               Chapter 11
     MIRNA IRIS RIVERA ORTIZ
 5

 6
     xx-xx-7358
 7   xx-xx-8735
                   Debtor(s)                    FILED & ENTERED ON AUG/02/2021
 8

 9                                           ORDER

10        Debtors to supplement the application to employ realtor (docket #202)

11   within 14 days to comply with PR LBR 2014-1. Due 8/16/2021.

12        IT IS SO ORDERED.

13        In Ponce, Puerto Rico, this 2 day of August, 2021.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
